[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter comes before the court seeking a change in post judgment child custody. The, court has listened to the arguments of the parties and heard testimony from the family relations officer who prepared and updated the custody study prepared for the parties.
The court has reviewed all the exhibits of the parties and makes the following finding.
The father petitioner has made the application for change of primary residence on the ground of counseling and stability for the minor child, Mickey Maestaz. The report provided to the court indicates that there has been a high degree of acrimony and distrust between the parents. The minor child loves both parents but feels pulled in two directions.
The mother has recently purchased a new home which is likely to produce a more stable home environment from the prospective of the mother's home environment. The child is doing well in school and enjoys the environment in school and relates well to his teachers. The family services mediation efforts resulted in specific recommendations in May of 1997 and the court is unable CT Page 14104 to find any compelling reason for not allowing the residential component to be time tested.
The court is concerned that the ambivalence the child has toward residential preference, wanting to be with father then wanting to be with mother is only fueled by the parental tug-of-war over access with the minor child. Although the family relations officer has recommended that Mickey have principal residence with the father, the court, based on the evidence, does not share that view. The court finds no compelling reason to change primary residence at this time. The best interests of the child have to be the primary consideration.
The motion to change primary residence is denied; the counter motion to modify visitation is denied.
Kocay, J.